Citation Nr: 0420698	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1961 to January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claims of entitlement to 
service connection for hearing loss, glaucoma, and diabetes.  
A hearing before the undersigned Veterans Law Judge at the RO 
(i.e. a travel board hearing) was held in March 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran, in his recent 
hearing testimony, dated March 2004, expressed disagreement 
with a December 2003 rating decision which denied the veteran 
service connection for diabetes.  As such, the Board finds 
that this issue must be returned to the RO for the issuance 
of a Statement of the Case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

Furthermore, the veteran also maintained in his recent 
hearing testimony, that he currently suffers from glaucoma 
due to his diabetes.  As such, the Board finds that the issue 
of entitlement to service connection for diabetes is 
inextricably intertwined with the issue of entitlement to 
service connection for glaucoma, and therefore adjudication 
of the veteran's claim for entitlement to service connection 
for glaucoma must be deferred.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) 

As to the veteran's claim of entitlement to service 
connection for hearing loss, the veteran states that his 
hearing loss resulted from acoustic trauma, which occurred 
during the performance of his duties in the Explosion 
Ordinance Center at Elgin Air Force Base.  His records show 
that he was awarded the Explosive Ordnance Disposal 
Specialist Badge.  The veteran's most recent audiometric 
examination indicated that the findings were inconsistent and 
unreliable.  The Board is of the opinion that another VA 
examination should be conducted to determine the severity and 
etiology of any hearing loss.

Finally, the Board notes that it appears that certain records 
may be missing from the veteran's claims file.  Specifically, 
the May 2002 rating action makes a reference to VA 
examinations conducted in September and October 2001 and the 
military separation examination.  These records are not on 
file.  .

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the disabilities in issue 
covering the period from January 1965 to 
the present not previously submitted, to 
include a doctor in Edentown, New Jersey 
whom the veteran referenced during his 
March 2004 hearing.  

2.  The RO is requested to obtain the 
reports of the VA examinations conducted 
in September and October 2001 and 
associate the reports with the claims 
folder.  The RO should request the VA New 
Jersey Health Care System to furnish 
copies of any additional medical records 
pertaining to treatment for the 
disabilities in issue covering the period 
from February 28, 2002 to the present.

3.  The RO is requested to locate the 
military separation examination report 
and associate it with the claims file.  
If it cannot be located the RO should 
request the National Personnel Records 
Center to conduct a search for any 
additional service medical records to 
include the separation examination.  

4.  A VA examination should be conducted 
by a medical doctor who specializes in 
ear disorders to determine the etiology 
and severity of the veteran's reported 
hearing loss.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  In 
addition to an audiological examination, 
any other necessary tests and studies 
should be accomplished.  The examiner is 
requested to obtain a detailed history of 
inservice and post service noise 
exposure.  If hearing loss is diagnosed, 
the examiner is requested to render an 
opinion as to whether it is as likely as 
not that the veteran's hearing loss is 
related to the veteran's period of 
service.  A complete rational for any 
opinion expressed should be included in 
the report.  

5.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
diabetes, and inform the veteran of the 
requirements necessary to perfect an 
appeal.  The RO is informed that this 
issue is not before the Board for 
appellate consideration until timely 
perfected.

6.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the claims on appeal 
considering all evidence received since 
the March 2003 supplemental statement of 
the case.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




